                                                                                                        E-FILED
                                                                             Monday, 29 July, 2019 04:01:05 PM
                                                                                 Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

ANTONIO CRAWFORD,                                        )
                                                         )
        Petitioner,                                      )
                                                         )
        v.                                               )       No. 19-cv-1152-JES
                                                         )
UNITED STATES,                                           )
                                                         )
        Respondent.                                      )


                                     ORDER AND OPINION

        Now before the Court is Petitioner Antonio Crawford’s Petition for Writ of Habeas

Corpus pursuant to both 28 U.S.C. §§ 2255 and 2241 (d/e 1). This matter is now before the

Court for preliminary review of the hybrid §§ 2255 and 2241 petition pursuant to 28 U.S.C.

§ 2243 and Rule 1(b) and Rule 4 of the Rules Governing Section 2254 and Section 2255

Proceedings for the United States District Courts. Because it plainly appears from the Petition

and attached exhibits that the Petitioner is not entitled to relief, Petitioner’s Petition (d/e 1) is

SUMMARILY DISMISSED and the Court DECLINES to issue a Certificate of Appealability.

                                         I. BACKGROUND

        Petitioner, while serving other criminal sentences in Illinois state prison, “mailed to the

federal courthouse in Portland, Maine, several letters vowing that federal judges and prosecutors

in that district would ‘pay’ just as he had ‘paid all my money to see most of yall dead.’ He also

wrote that he would rape the assistant United States attorney allegedly responsible for

prosecuting his ‘brother.’” United States v. Crawford, 665 Fed. Appx. 539, 540 (7th Cir. 2016).

On April 18, 2013, Petitioner was charged in a one-count indictment with mailing threatening

communications, in violation of 18 U.S.C. § 876(c). United States v. Crawford, Case No. 1:13-

                                              Page 1 of 9
cr-10048-JES (C.D. Ill.) (hereinafter, Crim.), Indictment (d/e 1). On November 3, 2014,

Petitioner pleaded guilty without a plea agreement. Crim., Minute Entry Nov. 3, 2014.

       The United States Probation Office prepared a revised Presentence Investigation Report

(“PSR”). PSR (Crim., d/e 64). The PSR calculated that Petitioner had a criminal history score

of 15, resulting in a criminal history category of VI. PSR ¶47 (Crim., d/e 64). Based on an

offense level of 20 and a criminal history of VI, the PSR concluded Petitioner’s advisory

sentencing guidelines range was 70 to 87 months of imprisonment. PSR ¶65 (Crim., d/e 64).

Under the statute, Petitioner’s maximum term of imprisonment was 10 years. 18 U.S.C.

§ 876(c).

       At the sentencing hearing on June 29, 2015, the Court sentenced Petitioner to 70 months’

imprisonment “to run consecutive to the term imposed in NDIL Case No. 11-CR-500 and in

Cook County, IL Case Nos. 11CR1345601 and 11CR 1288001.” Judgment (Crim., d/e 69).

Petitioner appealed his conviction and sentence, but the Seventh Circuit dismissed the appeal on

October 28, 2016. Crawford, 665 Fed. Appx. at 544.

       In November 2016, Petitioner filed a motion in his criminal case seeking to receive credit

for time spent in federal custody prior to his sentence date. Motion (Crim., d/e 91). The Court

denied the Motion, finding that the Petitioner was already serving three sentences when he

committed the instant offense and that the Court had ordered this case to run consecutive to those

cases. Crim., Nov. 9, 2016 Text Order.

       In January 2019, Petitioner filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 in the United States District Court for the District of Vermont. The case was

transferred to this district and subsequently voluntary dismissed at the request of Petitioner




                                            Page 2 of 9
because he did not want a court in this district to decide his Petition. Crawford v. United States,

Case No. 1:19-cv-1033 (C.D. Ill.).

         Petitioner filed this hybrid petition with claims pursuant to both §§ 2255 and 2241 in the

United States District Court for the Central District of California, and it was subsequently

transferred here. See Order (d/e 4). He claims he is entitled to relief under § 2255 because he

found an error in his presentence investigation report and because his sentence is void because

this Court had a conflict, and that he is entitled to relief under § 2241 because the Bureau of

Prisons (“BOP”) is refusing to give him credit for time served on his state court convictions. See

Pet. (d/e 1).

                                         II. DISCUSSION

    A. Petitioner’s Claims Under 28 U.S.C. § 2255 Must Be Dismissed.

        A person convicted of a federal crime may move to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. Relief under § 2555 is an extraordinary remedy because

a § 2255 petitioner has already had “an opportunity for full process.” Almonacid v. United

States, 476 F.3d 518, 521 (7th Cir. 2007). A petitioner may avail himself of § 2255 relief only if

he can show that there are “flaws in the conviction or sentence which are jurisdictional in nature,

constitutional in magnitude or result in a complete miscarriage of justice.” Boyer v. United

States, 55 F.2d 296, 298 (7th Cir. 1995), cert. denied, 116 S. Ct. 268 (1995). Here, Petitioner’s

claims must be dismissed because they are not cognizable in collateral review.

    1. Petitioner’s Claim of Err in His Advisory Guidelines Calculation is Not Cognizable on

        Collateral Review.

        Petitioner first claims he is entitled to relief because he found an error on his presentence

investigation report. See Pet. at 5-6 (d/e 1). Specifically, he alleges that the PSR awarded him 3



                                             Page 3 of 9
additional criminal history points for a charge that included “the same victim and same act, [and

for which the] sentence was imposed [on the] same day. Id. However, two decisions from the

Seventh Circuit, Hawkins v. United States, 706 F.3d 820 (7th Cir. 2013) (Hawkins I), and

Hawkins v. United States, 724 F.3d 915 (7th Cir. 2013) (Hawkins II), preclude relief for

Petitioner, because together they hold a Petitioner may not seek on collateral review to revisit the

district court’s calculation of his advisory guidelines range. The Court is bound by the Hawkins

decisions.

       Given the interest in finality of criminal proceedings, in Hawkins I the Seventh Circuit

held an erroneous interpretation of the guidelines should not be corrigible in a postconviction

proceeding so long as the sentence actually imposed was not greater than the statutory

maximum. Hawkins I, 706 F.3d at 823–25. It specifically distinguished the advisory guidelines

from the mandatory system in place at the time of Narvaez v. United States, 674 F.3d 621 (7th

Cir. 2011) (holding Narvaez’s improper sentence under the mandatory guidelines constituted a

miscarriage of justice). Hawkins moved for rehearing in light of Peugh v. United States, 133 S.

Ct. 2072 (2013), in which the Supreme Court held the Guidelines were subject to constitutional

challenges under the ex post facto clause “notwithstanding the fact that sentencing courts possess

discretion to deviate from the recommended sentencing range.” Peugh, 133 S. Ct. at 2082. The

Seventh Circuit denied rehearing, finding that Peugh was distinguishable because it concerned a

constitutional case whereas Hawkins I involved a miscalculated guidelines range, the legal

standard in Peugh was lower than for postconviction relief, and Peugh’s retroactivity was

uncertain. Hawkins II, 724 F.3d at 916–18 (“[I]t doesn’t follow that postconviction relief is

proper just because the judge, though he could lawfully have imposed the sentence that he did




                                            Page 4 of 9
impose, might have imposed a lighter sentence had he calculated the applicable guidelines

sentencing range correctly.”).

       Here, as in Hawkins, the Court sentenced Petitioner under the advisory guidelines to a

sentence well-below the statutory maximum sentence of ten years. The purported error in

awarding 3 additional criminal history points when calculating Petitioner’s advisory sentencing

guidelines range does not represent a miscarriage of justice and is simply not cognizable in a

§ 2255 Motion.

       Moreover, even if this claim was cognizable on collateral review, the Court finds that it

does not have merit. Petitioner alleges that the presentence investigator gave him 3 additional

points for criminal history for a charge that included the same victim, the same act, and for

which the sentence was imposed on the same day. The Court presumes Petitioner is referring to

the criminal history points he was awarded for Attempted Armed Robbery conviction and his

federal bank robbery conviction. Under the sentencing guidelines, prior sentences that are not

separated by an intervening arrest “are counted separately unless (A) the sentences resulted from

offenses contained in the same charging instrument; or (B) the sentences were imposed on the

same day.” U.S.S.G. § 4A1.2(a)(2). The PSR awarded 3 criminal history points for Petitioner’s

Attempted Armed Robbery conviction, which he was arrested for on July 23, 2011, and

sentenced to 6 years imprisonment on August 30, 2012, in Cook County Circuit Court, Chicago,

Illinois, Case No. 11CR1345601. PSR ¶42 (Crim., d/e 64). Petitioner was also awarded 3

criminal history points for his federal bank robbery conviction, which he was arrested for on July

23, 2011, and sentenced to 96 months’ imprisonment on February 28, 2013, in the District Court




                                            Page 5 of 9
for the Northern District of Illinois, Case No. 11-CR-500-1.1 These offenses were properly

counted separately for the purpose of calculating Petitioner’s criminal history, as the offenses

were not contained in the same charging instrument and the sentences were not imposed on the

same day. See U.S.S.G. § 4A1.2(a)(2). Accordingly, even if Petitioner’s claim was cognizable

on collateral review, it is meritless.

    2. Petitioner’s Claim of a Conflict by the Court Was Already Addressed and Rejected by the

        Seventh Circuit.

        Petitioner’s second claim must be dismissed because it was already raised and rejected in

his direct appeal. Federal prisoners may not use § 2255 as a vehicle to circumvent decisions

made by the appellate court in a direct appeal. United States v. Frady, 456 U.S. 152, 165 (1982);

Doe v. United States, 51 F.3d 693, 698 (7th Cir. 1995), cert. denied, 116 S. Ct. 205 (1995).

Accordingly, a petitioner bringing a § 2255 motion is barred from raising: (1) issues raised on

direct appeal, absent some showing of new evidence or changed circumstances; (2) non-

constitutional issues that could have been but were not raised on direct appeal; or (3)

constitutional issues that were not raised on direct appeal, absent a showing of cause for the

default and actual prejudice from the failure to appeal. Belford v. United States, 975 F.2d 310,

313 (7th Cir. 1992), overruled on other grounds by Castellanos v. United States, 26 F.3d 717,

710-20 (7th Cir. 1994).

        Here, Petitioner claims that the Court erred in sentencing him because “the courts was

bound, by law, to never pass a criminal sentence on a Defendant where a conflict” arose. Pet. at




1
 Additionally, Petitioner was arrested for Armed Robbery on July 23, 2011, and sentenced to 15
years imprisonment on September 10, 2012, in Cook County Circuit Court, Chicago, Illinois,
Case No. 11CR1288001. PSR ¶43 (Crim., d/e 64). However, he was not awarded any criminal
history points for this offense pursuant to U.S.S.G. § 4A1.2(a)(2).
                                            Page 6 of 9
6-7 (d/e 1). Petitioner then refers to the threatening letter sent to the Court as the basis for the

conflict. Petitioner brought this claim in his direct appeal before the Seventh Circuit and it was

denied:

          Finally, Crawford insists that the district judge should have recused himself after
          receiving a threatening letter from Crawford. But recusal is not required if a
          defendant has made a threat for the very purpose of forcing a recusal, see In re
          Nettles, 394 F.3d 1001, 1002–03 (7th Cir. 2005), and the sentencing transcript
          suggests that this was Crawford's aim. See also In re Basciano, 542 F.3d 950, 957
          (2d Cir. 2008); United States v. Holland, 519 F.3d 909, 910–11 (9th Cir.
          2008); United States v. Greenspan, 26 F.3d 1001, 1006 (10th Cir. 1994).
          Crawford asked the judge if he had received the threatening letter and then said
          that remaining impartial after being threatened would be difficult for anyone. This
          was an obvious effort to manipulate a recusal, and it would be frivolous for
          Crawford to claim that the judge erred in refusing to step aside.

Crawford, 665 Fed. Appx. at 543. Petitioner has made no showing of new evidence or changed

circumstance that would allow his claim to be reheard on collateral review. Accordingly, the

Court finds that Petitioner is barred from raising this claim as well.

    B. Petitioner’s Claim Pursuant to 28 U.S.C. § 2241 is Without Merit.

          Petitioner also raises a claim under 28 U.S.C. § 2241 that the BOP has miscalculated his

sentence. A petition seeking habeas corpus relief is appropriate under 28 U.S.C. § 2241 when a

petitioner is challenging the fact or duration of his confinement. Preiser v. Rodriguez, 411 U.S.

475, 490, 93 S. Ct. 1827 (1973); Waletzki v. Keohane, 13 F.3d 1079, 1080 (7th Cir. 1994). The

writ of habeas corpus may be granted where the petitioner is in custody in violation of the

Constitution or laws or treaties of the United States. 28 U.S.C. § 2241(c)(3).

          Here, Petitioner argues that he should receive credit for his time served on the

undischarged imprisonment terms that he was serving at the time he committed the federal

offense here. The Court presumes that Petitioner is referring to the 6-year imprisonment

sentence he is serving pursuant to his August 2012 conviction for Attempted Armed Robbery in



                                              Page 7 of 9
Cook County Circuit Court, Chicago, Illinois, Case No. 11CR1345601, and the 15-year

imprisonment sentence he is serving pursuant to his September 2012 conviction for Armed

Robbery in Cook County Circuit Court, Chicago, Illinois, Case No. 11CR1288001. Petitioner

argues that he should be credited with time served on these sentences because they were taken

into account in determining his sentence.

       As an initial matter, Petitioner’s claim appears to be premature and unexhausted.

Petitioner is in state custody and is challenging the duration of his future federal confinement.

The Attorney General, through the BOP, is responsible for computing terms of imprisonment for

federal prisoners once they commence their sentence. United States v. Wilson, 503 U.S. 329,

333, 112 S. Ct. 1351, 1354 (1992). A sentence commences “on the date the defendant is

received in custody awaiting transportation to, or arrives voluntarily to commence service of

sentence at, the official detention facility at which the sentence is to be served.” 18 U.S.C.

§ 3585(a). Here, however, Petitioner is not yet in federal custody and it does not appear that the

BOP has computed his sentence yet. Thus, his claim is likely premature and unexhausted. See,

e.g., Brown v. United States, No. 2:09-CV-00172, 2009 WL 6962529, at *4 (S.D.W. Va. Nov.

18, 2009) (finding a § 2241 petition by an inmate in state custody challenging the way he

believes the BOP will calculate his sentence in the future to be premature and unexhausted);

Brown v. Ashcroft, 41 Fed. Appx. 873, 875 (7th Cir. 2002) (“The district courts are limited to

reviewing the BOP’s decisions.”).

       Assuming, arguendo, that Petitioner’s claim is ripe for review, the BOP will not be able

to give Petitioner credit for his time in state custody. When sentencing “a defendant who is

already subject to an undischarged term of imprisonment, the terms may run concurrently or

consecutively . . . Multiple terms of imprisonment imposed at different times run consecutively



                                            Page 8 of 9
unless the court orders that the terms are to run concurrently.” 18 U.S.C. § 3584(a). Here,

pursuant to 18 U.S.C. § 3584(b), the Court ordered Petitioner’s imprisonment sentence “to run

consecutive to the term imposed in NDIL Case No. 11-CR-500 and in Cook County, Il Case

Nos. 11CR1345601 and 11CR 1288001.” Judgment (Crim., d/e 69). Accordingly, the BOP will

have no authority to award Petitioner credit for the time he serves on his undischarged terms of

imprisonment.

                          III. CERTIFICATE OF APPEALABILITY

       If Petitioner seeks to appeal this decision on his § 2255 claims, he must first obtain a

certificate of appealability. See 28 U.S.C. § 2253(c) (providing that an appeal may not be taken

to the court of appeals from the final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability). A certificate of appealability may issue only if

Petitioner has made a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Here, Petitioner has not made a substantial showing of the denial of a

constitutional right. The Court declines to issue a certificate of appealability.

                                       IV. CONCLUSION

       For the reasons set forth above, Petitioner Antonio Crawford’s Petition for Writ of

Habeas Corpus pursuant to both 28 U.S.C. §§ 2255 and 2241 (d/e [1]) is SUMMARILY

DISMISSED. The Court DECLINES to issue a Certificate of Appealability. This case is

CLOSED.



Signed on this 29th day of July, 2019.

                                               /s/ James E. Shadid
                                               James E. Shadid
                                               United States District Judge


                                             Page 9 of 9
